Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 1 of 30 PageID: 1232




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

 OUSMANE BAH,
                         Plaintiff,
             -against-

 APPLE INC.,                                           Case No. 2:20-cv-15018-
 SECURITY INDUSTRY SPECIALISTS, INC.,                        MCA-MAH
 STEVEN YHAP, Individually and as an
 Employee of Security Industry Specialists, Inc.,
 JOHN WOODRUFF, Individually and as an              MEMORANDUM OF LAW
 Employee of Security Industry Specialists, Inc.,
 DETECTIVE PAUL SIEMON, Individually and            Return Date: July 19, 2021
 as an Officer of the Paramus Police Department,
 LIEUTENANT ROBERT OLIVE, Individually
 and as an Officer of the Paramus Police
 Department, and
 THE BOROUGH OF PARAMUS,

                         Defendants.


  DEFENDANTS’, SECURITY INDUSTRY SPECIALISTS, STEVEN YHAP
   and JOHN WOODRUFF, MEMORANDUM OF LAW IN SUPPORT OF
              MOTION FOR RULE 11(c) SANCTIONS

 Dated:      June 14, 2021
                                       _David Metzger__________________
                                       David L. Metzger, Esq.
                                       LEWIS JOHS AVALLONE AVILES, LLP
                                       Attorneys for Defendants
                                       SECURITY INDUSTRY SPECIALISTS,
                                       JOHN WOODRUFF, STEVEN YHAP
                                       61 Broadway, 20th Floor
                                       New York, NY 10006
                                       212.233.7195
                                       dlmetzger@lewisjohs.com
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 2 of 30 PageID: 1233




                                     TABLE OF CONTENTS


 PRELIMINARY STATEMENT ............................................................................... 1

 PROCEDURAL HISTORY....................................................................................... 4

 ARGUMENT ............................................................................................................. 8

          I.       LEGAL ARGUMENT ......................................................................... 8

                   a.       Rule 11 Standard for the Imposition of Sanctions ......................8

                   b.      Defamation and Malicious Prosecution Elements in
                           New Jersey ................................................................................. 11

          II.      KNOWLINGLY FALSE “FACTS” .................................................. 12

                   a.       The “Lost” Temporary Leaner’s Permit ................................ 12

                   b.       The Montreal Theft and Detention .......................................... 15

                   c.       “Actual Notice” of the misidentification after the New York
                            arrest ........................................................................................ 17

                   d.       No “Exculpatory” evidence was withheld .............................. 19

                   e.       The Entire Narrative of the Complaint is False ...................... 20

 RELIEF SOUGHT .................................................................................................. 24

 CONCLUSION ........................................................................................................ 26




                                                             i
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 3 of 30 PageID: 1234




                                       TABLE OF AUTHORITIES
     .
 STATUTES

 Federal

 F.R.C.P. Rule 12(b)................................................................................... 4, 5, 17, 18

 F.R.C. Rule 12(b)(6) ..............................................................................2, 6, 7, 24, 25

 F.R.C.P. Rule 11 ..................................................................................8, 9, 10, 24, 25

 F.R.C.P. Rule 11(b).................................................................................................... 9

 F.R.C.P. Rule 11(b)(1) ............................................................................................. 10

 F.R.C.P. Rule 11(b)(3) ......................................................................................... 3, 10

 F.R.C.P. Rule 11(c) .................................................................................................. 26

 F.R.C.P. Rule 11(c)(4) ............................................................................................. 24

 CASES

 Federal Cases

 Ciemniecki v. Parker McCay, P.A. 2010 WL 2326209 *1 (D.N.J. 2010).............. 11

 Cohen v. Kurtzman, 45 F. Supp. 2d 423 (D.N.J. 1999) .......................................... 10

 Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990) ........................................ 24

 Ford Motor Co. v. Summit Motor Prods., Inc., 930 F.2d 277 (3d Cir. 1991) .......... 9

 Gaiardo v. Ethyl Corp., 835 F.2d 479 (3d Cir. 1987) ............................................ 10

 Marenbach v. City of Margate, 942 F. Supp. 2d 488 (D.N.J. 2013) ...................... 25

 Martin v. Brown, 63 F.3d 1252 (3d Cir. 1995). ........................................................ 9


                                                            ii
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 4 of 30 PageID: 1235




 Napier v. Thirty or More Unidentified Fed. Agents, 855 F.2d 1080
 (3d Cir. 1988) ........................................................................................................... 10

 Red Hawk Fire & Security v. Siemen’s Industry Inc., 449 F. Supp.3d 449
 (D.N.J. 2020) ........................................................................................................... 11

 Watson v. City of Salem, 934 F. Supp. 643 (D.N.J. 1995) .................................. 9, 24

 White v. Camden City, 251 F. Supp. 2d 1242 (D.N.J. 2003) ..................................... 9

 White v. Camden City, 90 Fed. Appx. 437 (3d Cir. 2004)......................................... 9

 State Cases

 LoBiondo v. Schwartz, 199 N.J. 62 (S.Ct. 2009) .................................................... 12




                                                              iii
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 5 of 30 PageID: 1236




                         PRELIMINARY STATEMENT

       This matter involves multiple shoplifting incidents in 2018 from Apple retail

 stores in the Northeast, including multiple stores in northern New Jersey,

 committed by an individual, Mamadou Barrie, who intentionally misidentified

 himself as the plaintiff, Ousmane Bah (“Bah”). The defendant, Security Industry

 Specialists (“SIS”) provides loss prevention services at many (but not all) of the

 subject Apple stores located in New Jersey, Massachusetts and Connecticut. The

 defendants, John Woodruff (“Woodruff”) and Steven Yhap (“Yhap”) are Loss

 Prevention Specialists (“LPs”) employed by SIS who are assigned to several of the

 subject Apple stores in New Jersey. The gravamen of the allegations against these

 defendants is that SIS’s initial identification and naming of Mamadou Barrie as

 Ousmane Bah was based on Mr. Barrie’s presentation of, and SIS and defendant

 Yhap’s reliance upon, the “real” Bah’s stolen/lost New York learner’s permit

 during a shoplifting apprehension on May 24, 2018 at the Paramus, NJ store. The

 shoplifter was surrendered to the Paramus Police Department that same day. It is

 alleged that based on that [mis]identification, SIS and/or its LPs, when viewing

 store surveillance upon learning of thefts from other stores, connected Bah to other

 thefts which occurred both prior to and after that May 24, 2018 shoplifting

 apprehension. For each of those thefts, SIS only ever identified the one “impostor”,

 Mamadou Barrie, as Ousmane Bah.


                                          1
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 6 of 30 PageID: 1237




         Although the original Complaint (ECF Doc. 1) was only filed in this

 jurisdiction on October 27, 2020, this matter has been extensively litigated since

 April 22, 2019, when a complaint, seeking a vulgar one billion dollars in damages,

 was initially filed in the U.S. District Court for the Southern District of New York

 (the “New York action”). As of the filing of this application, there are fully briefed

 motions on behalf of Apple, Inc., SIS and Woodruff1 to dismiss, pursuant to Rule

 12(b)(6), the Third Amended Complaint (“TAC”) in that New York action. That

 TAC, limited to New York claims of defamation and malicious prosecution, which

 is related to a November, 2018 New York arrest for an October, 2018 theft by the

 “impostor” from a Staten Island store, was filed after the parties’ exchange of

 voluminous document discovery.

         Although the New York claims are now limited to the New York theft(s),

 the scope of discovery in the New York action was ordered to encompass the New

 Jersey thefts, as well as the thefts in other states. As such, to date, SIS has

 produced 660 Bates stamped documents, Apple has produced 550 Bates stamped

 documents and the plaintiff has produced 1517 Bates stamped documents, all

 productions having been made in advance of the filing of the New Jersey Amended

 Complaint. These cumulative productions include SIS Incident Reports and SIS

 “Be on the Lookouts” (“BOLOs”) for the respective thefts, which contain


 1
     Yhap is not individually named in the New York action.
                                           2
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 7 of 30 PageID: 1238




 itemization of merchandise stolen, narratives of the loss and, of relevance, stills of

 the video surveillance capturing images of the shoplifter(s). The document

 discovery also included, but is not limited to, internal e-mails and communications

 between the parties and law enforcement, documents received in response to

 subpoenas to law enforcement in the various jurisdictions, and phone messaging

 between the plaintiff, Bah, and the “impostor”, Mamadou Barrie, who was

 revealed to be his friend.

       As will be explored below, the Plaintiff in this New Jersey action alleges

 four Counts against the defendants, SIS, Yhap and Woodruff: Defamation,

 Malicious Prosecution, Intentional “and/or” Negligent Misrepresentation and

 Negligence. In an effort to support those claims, the Amended Complaint contains

 a litany of highly inflammatory facts and contentions that, based on the document

 discovery in the New York action, are not simply known to lack evidentiary

 support, but are known to contradict evidence that establishes that the allegations

 are baseless. The plaintiff has therefore filed this Amended Complaint in violation

 of F.R.C.P. Rule 11(b)(3) to such a degree that the imposition of sanctions is

 warranted.

       Equally egregious, as will be detailed below, the plaintiff continues to seek

 relief against SIS, its employees and Apple related to the misidentification of him

 as the “impostor”/shoplifter, Mamadou Barrie, when document discovery has


                                           3
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 8 of 30 PageID: 1239




 revealed that Mr. Barrie, against whom the plaintiff does not seek any relief, is not

 a stranger to the plaintiff; they have been friends for years. Electronic exchanges

 reveal that the latter was well aware of the former’s possession of his identification

 and his ongoing misdeeds claiming to be Ousmane Bah, something the plaintiff

 affirmatively chose not to reveal to SIS, its staff, or any of the authorities,

 including the NYPD Detective or, in the instant suit, the named Paramus PD

 defendants.

                           PROCEDURAL HISTORY

       The Plaintiff, Ousmane Bah, filed the Initial Complaint in New York on

 April 22, 2019 (SDNY ECF Doc. 1) which included the following claims against

 both SIS and Apple: Negligence, Intentional Infliction of Emotional Distress,

 Negligent Infliction of Emotional Distress, Defamation, Slander, Libel and

 Fraudulent Concealment.

       After pre-Rule 12(b) motion letter briefs, the Plaintiff was afforded the

 opportunity to file an Amended Complaint. The First Amended Complaint was

 filed on June 11, 2019 (SDNY ECF Doc. 23) and contained the following claims

 against SIS and Apple: Defamation, Malicious Prosecution, Intentional Infliction

 of Emotional Distress, Negligent Infliction of Emotional Distress, as well as a

 claim under the Massachusetts Civil Rights Law. The Negligence, Slander, Libel

 and Fraudulent Concealment claims contained in the original Complaint were


                                           4
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 9 of 30 PageID: 1240




 withdrawn. However, the First Amended Complaint sought relief on the remaining

 and new causes of action for claims related to the New York incident as well as the

 incidents in Connecticut, New Jersey and Massachusetts.

       The defendants were granted leave to file Rule 12(b) motions to dismiss the

 First Amended Complaint on both jurisdictional and failure to state a claim

 grounds. Following those motions, the Court issued its Order and Opinion of

 February 10, 2020 (SDNY ECF Doc. 49). Based on that decision, this Court

 maintained jurisdiction over SIS and Apple as parties but ruled that it did not

 maintain personal jurisdiction over any claims beyond those related to the New

 York incident. All claims pertaining to the out-of [NY]-state incidents were

 dismissed. Then, as to the New York incident and arrest, the Court permitted only

 the Defamation and Malicious Prosecution claims to proceed and dismissed all

 other causes of action. In permitting both those claims to continue, Judge Castel

 opined that the Plaintiff had adequately plead a theory of “malice”. But in doing

 so, the Court’s exclusive ground was accepting as true the plead allegations that

 more than one person had been identified as the plaintiff, arguable showing a “high

 degree of awareness” of the falsity of the statements.

       Although the suit was now limited to the New York Defamation and

 Malicious Prosecution Claims, the Court did not limit the scope of discovery to the

 New York incident. The Court directed at the Case Management Conference and in


                                           5
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 10 of 30 PageID: 1241




  the resulting Case Management Order (“CMO”) of March 19, 2020 (SDNY ECF

  Doc. 61) that “discovery is limited to incidents purportedly relating to Ousmane

  Bah or persons impersonating Ousmane Bah”.

        In compliance with the CMO, SIS [and Apple] exchanged hundreds of pages

  of Bates stamped documents within the above parameter including, but not limited

  to, SIS Incident Reports and attached images, SIS “Be on the Lookouts” or

  “BOLOs”, and internal and external e-mail communications.

        After the exchange of document discovery, and with leave given (SDNY

  ECF Doc. 79), on August 27, 2020 the plaintiff filed a Second Amended

  Complaint (“SAC”)(SDNY ECF Doc. 85). The claims against SIS and Apple

  remained the same2 but new parties were added including SIS Loss Prevention

  (“LP”) Specialist John Woodruff (the LP who had the direct contact with the

  NYPD), The City of New York, The New York Police Department (“NYPD”),

  NYPD Detective John Reinhold and John Does 1-3 representing unidentified

  NYPD officers (collectively referred to herein as the “City Defendants”). The

  following claims were asserted against defendants SIS and John Woodruff in New

  York: Defamation (SIS); Defamation (John Woodruff); Malicious Prosecution

  (SIS). On behalf of SIS and Woodruff, a Rule 12(b)(6) motion to dismiss that SAC

  was filed and fully briefed. The primary argument, and relevant to this matter as

  2
   The Plaintiff had sought leave to renew against SIS the abandoned Negligence
  Claim, but this was denied (ECF Doc. 79).
                                         6
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 11 of 30 PageID: 1242




  well, is that the SAC no longer pleads that more than one individual was ever

  misidentified as Ousmane Bah as it relates to the subject thefts. The Plaintiff

  specifically plead in the New York SAC that the same individual, the “impostor”,

  Mamadou Barrie, committed the Boston, Connecticut and New Jersey thefts

  (SDNY ECF Doc. 85 ¶45) as well as the New York thefts (SDNY ECF Doc. 85

  ¶¶100,101).

        The Plaintiff filed a Third Amended Complaint (“TAC”) in New York,

  adding the names of the “John Doe” NYPD officers, but otherwise with the facts

  plead and allegations and claims against SIS and Woodruff unchanged (SDNY

  ECF Doc. 130). As such, Judge Castel permitted the previously filed and briefed

  [and pending] motion on behalf of SIS and Woodruff to be applied to the TAC

  upon filing of letter requesting such application (SDNY ECF Doc.140).

        On October 27, 2020 the Plaintiff commenced the instant action in the

  District Court for New Jersey against Apple, Inc. SIS, Steven Yhap, John

  Woodruff, the Paramus Police Department, Paramus PD Detective Paul Simeon

  and Paramus PD Lieutenant Robert Olive (D.N.J. ECF 1). A motion to dismiss

  pursuant to Rule 12(b)(6) was timely filed on January 12, 2021, as the time in

  which to answer/move on behalf of these defendants was extended to January 12,

  2021 (Clerk’s Text Order to D.N.J. ECF 16). Then, after the motion was fully

  briefed, the plaintiff sought leave to file a First Amended Complaint (“FAC”)


                                         7
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 12 of 30 PageID: 1243




  replacing the defendant, Paramus Police Department, with the Borough of Paramus

  and to add new claims against that defendant (ECF Doc. 40). The FAC did not

  change the plead facts or allegations and claims against defendants, Apple, SIS,

  Woodruff or Yhap. This Court granted the application (ECF Doc 55) and permitted

  the filing of the FAC, which was filed on May 24, 2021 (ECF Doc. 57) and

  directed that any renewed motions to dismiss be filed by June 14, 2021.

        As explored at the end of this brief, the Defendants, SIS, Woodruff and

  Yhap previously filed a motion seeking sanctions pursuant to Rule 11 directed to

  the original Complaint. The motion is now being re-submitted to the First

  Amended Complaint.

                                  ARGUMENT

     I. LEGAL ARGUMENT

     a. Rule 11 Standard for the Imposition of Sanctions

  Rule 11 of the Federal Rules of Civil Procedure provides in pertinent part:

        (b) Representations to the Court. By presenting to the court a pleading,
        written motion, or other paper—whether by signing, filing, submitting, or
        later advocating it—an attorney or unrepresented party certifies that to the
        best of the person’s knowledge, information, and belief, formed after an
        inquiry reasonable under the circumstances:
        (1) it is not being presented for any improper purpose, such as to
        harass, cause unnecessary delay, or needlessly increase the cost of litigation;
        (2) the claims, defenses, and other legal contentions are warranted
        by existing law or by a nonfrivolous argument for extending, modifying, or
        reversing existing law or for establishing new law;
        (3) the factual contentions have evidentiary support or, if specifically so
        identified, will likely have evidentiary support after a reasonable
                                           8
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 13 of 30 PageID: 1244




        opportunity for further investigation or discovery;
        ....
        (c) Sanctions.
        (1) In General. If, after notice and a reasonable opportunity to respond,
        the court determines that Rule 11(b) has been violated, the court may impose
        an appropriate sanction on any attorney, law firm, or party that the rule or is
        responsible for the violation.

  Fed. R. Civ. P. 11

        Rule 11 is “aimed at curbing abuses of the judicial system.” White v.

  Camden City, 251 F. Supp. 2d 1242, 1248 (D.N.J. 2003) (citation omitted), aff’d,

  90 Fed. Appx. 437 (3d Cir. 2004). “Sanctions are warranted when a reasonable

  inquiry would have disclosed that a claim or motion is patently unmeritorious or

  frivolous.” Id. (citation omitted). The Third Circuit instructs that “[t]he legal

  standard to be applied when evaluating conduct allegedly violative of Rule 11 is

  reasonableness under the circumstances.” Ford Motor Co. v. Summit Motor Prods.,

  Inc., 930 F.2d 277, 289 (3d Cir.1991)(citations omitted); Martin v. Brown, 63 F.3d

  1252, 1264 (3d Cir. 1995). The court must examine the objective knowledge of the

  attorney at the time the challenged paper was signed to determine whether the

  claim was well grounded in both law and fact. Watson v. City of Salem, 934

  F.Supp. 643, 662 (D.N.J. 1995)(citations omitted)(emphasis added). One of the

  factors to be considered is whether a Plaintiff or Plaintiff's counsel is in a position

  to know or acquire the relevant factual details. Watson, supra at 663.

        Rule 11 requires attorneys and their clients to “stop, think, investigate, and


                                            9
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 14 of 30 PageID: 1245




  research” before filing papers with the court. Gaiardo v. Ethyl Corp., 835 F.2d

  479, 482 (3d Cir. 1987). Indeed, “‘discovery is not intended as a fishing expedition

  permitting the speculative pleading of a case first and then pursuing discovery to

  support it; the plaintiff must have some basis in fact for the action.’” Cohen v.

  Kurtzman, 45 F. Supp. 2d 423, 437 (D.N.J. 1999). Put simply, “Rule 11 therefore

  is intended to discourage pleadings that are frivolous, legally unreasonable, or

  without factual foundation, even though the paper was not filed in subjective bad

  faith.” Napier v. Thirty or More Unidentified Fed. Agents, 855 F.2d 1080, 1090–91

  (3d Cir. 1988) (citation omitted).

        Applying the legal standards above, this is case for which sanctions are

  warranted under Rule 11(b)(1) and (3). Although the Amended Complaint has fatal

  pleading deficiencies not addressed in this particular application, and to be

  addressed in a separate motion, it is clear that knowingly incorrect “facts” have

  been asserted in a blatant effort to bolster the otherwise baseless defamation and

  malicious prosecution claims3 and specifically in the effort to plead or establish

  “malice" or “bad faith”.




  3
   The remaining two claims against these defendant, Negligent/Intentional
  Misrepresentation and Negligence are based on the same theories and facts as the
  Defamation and Malicious Prosecution Claims.
                                          10
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 15 of 30 PageID: 1246




         b. Defamation and Malicious Prosecution Elements in New Jersey

        To state a claim for defamation under New Jersey law, the plaintiff must

  allege: (1) the assertion of a false and defamatory statement concerning another;

  (2) the unprivileged publication of that statement to a third party; and (3) fault

  amounting at least to negligence by the publisher. Red Hawk Fire & Security v.

  Siemen’s Industry Inc., 449 F.Supp.3d 449, 467 (D.N.J. 2020). “[A]

  communication to a law enforcement officer is generally held to be

  qualifiedly privileged if it is made in good faith for the purpose of helping to bring

  a criminal to justice.” The privilege is abused where “(1) the publisher knows the

  statement is false or the publisher acts in reckless disregard of its truth or falsity;

  (2) the publication serves a purpose contrary to the interests of the

  qualified privilege;   or   (3)   the   statement    is   excessively    published. A

  qualified privilege ... is overcome on a showing of actual malice.”. Ciemniecki v.

  Parker McCay, P.A., 2010 WL 2326209 *1,*8 (D.N.J. 2010)(citations omitted).

        Malicious prosecution provides a remedy for harm caused by the institution

  or continuation of a criminal action that is baseless. To state a claim in New Jersey

  for malicious prosecution the plaintiff is required to establish four elements: (1) a

  criminal action was instituted by this defendant against this plaintiff; (2) the action

  was motivated by malice; (3) there was an absence of probable cause to prosecute;




                                            11
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 16 of 30 PageID: 1247




  and (4) the action was terminated favorably to the plaintiff. LoBiondo v. Schwartz,

  199 N.J. 62, 90 (S.Ct. 2009).

        Simply reporting the crimes by the known thief to law enforcement would

  not establish a claim under either tort. Therefore, the Complaint, in an effort to

  plead “malice”, presents the following unsupported facts.

     II. KNOWLINGLY FALSE “FACTS”

     a. The “Lost” Temporary Leaner’s Permit

        Perhaps the most egregious of the false statements contained within the

  Complaint relates to the contention that SIS, and specifically LP Steven Yhap,

  relied upon the plaintiff’s “lost” temporary learner’s permit in identifying the

  shoplifter as Ousmane Bah during the apprehension for the May 24, 2018

  shoplifting incident at the Paramus, NJ store. This was the first apprehension of the

  shoplifter by SIS. It is alleged that the impostor was carrying the plaintiff’s

  learner’s permit (¶22) and that the physical description listed on that permit was

  inconsistent with the individual who was detained and then arrested (¶¶23,24),

  something that SIS allegedly either failed to appreciate or discounted altogether.

  This permit is referred to as the “knowingly unreliable evidence”.

        Relying upon that alleged predicate fact as the lynchpin, the plaintiff

  repeatedly attempts to plead his claims against SIS, Yhap and Woodruff. As

  examples, the Complaint asserts as follows:


                                           12
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 17 of 30 PageID: 1248




        -The plaintiff alleges that the defendant’s investigative practices –
        especially relying on unverified paper identification that expressly
        stated could not be used for identification purposes-were
        inadequate and provided no reasonable basis to accuse the plaintiff
        of crimes. As such, plaintiff contends that defendants made false
        allegations against him with reckless disregard for their truth or
        falsity (unnumbered introductory second paragraph).

        -Although Defendant Yhap knew that the impostor’s appearance
        did not match [the permit] he failed to advise the Paramus PD of
        this inconsistency (¶28);

        -This failure…is evidence of defendant Yhap and SIS’s reckless
        indifference….(¶29);

        However, plaintiff knows this to be untrue. The plaintiff drafted this

  Complaint in possession of the SIS Incident Report for the May 24, 2018 Paramus,

  NJ theft, exchanged on June 15, 2020, Bates stamped SIS #00008-00016 and

  attached hereto Exhibit “A”.4 The report and its attachments were prepared by

  Defendant, LP Steven Yhap, whose Declaration attached as Exhibit “B”

  authenticates the document and attests that the entries therein are true and

  accurate5. As is evident, the Incident Report contains many pre-printed boxes in

  which to input specific information, as well as a space for a narrative. That

  Incident Report documents that the apprehended shoplifter did not present an

  4
    All attached incident reports, marked as Confidential by SIS in its Document
  Production in the SDNY action, are redacted where appropriate so as to not
  disclose its methods of surveilling and observing shoplifters (a separate issue from
  naming the shoplifter).
  5
    This Declaration was also in plaintiff’s possession prior to the filing of the
  Complaint, as it was included as an exhibit to SIS’s motion to dismiss the New
  York SAC filed on October 13, 2020 (SDNY ECF Doc.110).
                                           13
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 18 of 30 PageID: 1249




  identification or driver’s license. Specifically, under the boxes for “Drivers License

  #” and “Other ID’s” Mr. Yhap entered “NA – Not applicable”. Under “Additional

  Items in Possession”, Mr. Yhap only indicated “car keys”. Then in the narrative,

  Mr. Yhap specifically states “Ousmane Bah was searched for weapons, but did not

  have a DL [driver’s license], so his information was obtained verbally and verified

  at PD”. Further, photographs of the merchandise and possessions found on him

  were attached to the incident report. No learner’s permit is included.

        These are not merely misstatement of fact but are wrongly re-plead and

  applied throughout the Complaint, including within the verbiage in the specific

  counts, in an effort to support the frivolous claims and to contend that all

  subsequent reports of the thief as Bah were reckless. As examples:

        -…The chain reaction began in Paramus, NJ, with defendant Steven Yhap,
        an employee of SIS…(p.2, second paragraph under “Statement of the
        Case”).

        -At that time [of the September 18, 2018 Cherry Hill, NJ theft]
        Morgan, on behalf of SIS and Apple, relying on the false
        identification in Paramus NJ, falsely advised the Cherry Hill
        Police Department that the individual who committed the Cherry
        Hill theft was the plaintiff, Ousmane Bah (¶73).

        -Without probable cause, and based on knowingly unreliable
        evidence, SIS and its employees, including but not limited to
        Defendants Steven Yhap and John Woodruff, began linking prior
        thefts in the region committed by the impostor to the plaintiff
        (¶41).

        -…SIS and Apple used the learner’s permit without a photograph,
        but with a physical description that obviously did not match, to
                                           14
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 19 of 30 PageID: 1250




        claim a positive identification (¶76)(with respect to the September
        18, 2018 Cherry Hill, NJ theft).

        -By their own representations, Apple and SIS’ accusation of Bah as a thief in
        each of the complained-of locations was based on the apprehension in
        Paramus, NJ. Thereafter, using the Paramus apprehension, both Apple and
        SIS referred to the impostor as Bah and called him a “known” shoplifter who
        committed multiple crimes in multiple jurisdictions”. (¶172)(Count I).

        -Apple and SIS’ loss prevention and investigation practices falsely
        identifying the plaintiff as the individual who committed thefts in Paramus,
        NJ, including their…reliance upon documents which, on their face, stated
        that they could not be used to identify anyone…disregarding conflicting
        evidence between the physical description of Bah on the temporary learner’s
        permit and the physical characteristics of the actual thief…(¶174)(Count I).

     b. The Montreal Theft and Detention

        The plaintiff correctly pleads that on April 16, 2016 SIS apprehended and

  surrendered to Montreal police a shoplifter who was named Ousmane Bah. The

  Incident Report with the photograph of that suspect was duly exchanged (SIS

  Bates# 00002-00006)(Exhibit “C”). It is not plead, nor is there any debate, that

  this person is someone other than the plaintiff and is someone other than the

  “impostor”, Mamadou Barrie. Referring again to the Paramus Incident Report

  prepared by defendant Yhap, which was the first instance in which the name

  Ousmane Bah was connected to the “impostor”, it documents that the name was

  run in the SIS global database system (“GSOC”), the “hit” from Quebec was came

  back and, most significantly, it was immediately noted by the LP that “it was a

  different person, same name though”. (Exhibit “A”). In drafting the Complaint


                                          15
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 20 of 30 PageID: 1251




  therefore, the plaintiff was well aware that, other than sharing the same name, SIS

  never connected this Montreal thief to any of the thefts that form the basis of the

  claims.

        However, the Complaint then intentionally oversteps and is replete with

  false allegations affirmatively suggesting that SIS in fact connected the Montreal

  thief to the May 24, 2018 Paramus theft, failed to appreciate the inconsistencies

  between the two shoplifters’ appearances, and thus knowingly identified two

  persons as the plaintiff. For example:

        -Despite the inconsistencies between the Montreal and Paramus
        identification…Defendant Yhap, on behalf of his employer SIS and
        Defendant Apple, stated that the impostor was Plaintiff Ousmane Bah
        to Paramus, NJ police officers (¶27).

        -At the time the Boston thefts occurred, as noted above, both Apple
        and SIS knew or were constructively aware that its identification of
        the thief as Bah was wrong, and that they had by this time identified at
        least two, and possibly more, different persons as Bah. (¶50).

        -At this time, Defendants SIS and Apple were actually or
        constructively aware that at least two different shoplifters had claimed
        to be Ousmane Bah…(¶76)

        -By January, 2019, Apple and SIS were constructively aware of
        multiple individuals with different appearances, all of whom were
        described as or whose images were produced in response to charges
        against “Ousmane Bah” including:…a Black male who had
        committed shoplifting in Apple’s Montreal Canada store in 2016 (1st ¶
        numbered 144).




                                           16
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 21 of 30 PageID: 1252




      c. “Actual Notice” of the misidentification after the New York arrest

         In yet a further attempt to plead the claims, the plaintiff contends, with an

  insufficient caveat of “upon information and belief”, that after the plaintiff was

  arrested in New York for the Staten Island theft, a theft at a store for which SIS did

  not provide loss prevention services6, SIS knew that the plaintiff had been arrested,

  knew that he was not the Staten Island thief nor the impostor, and knew that the

  NYPD had released the Plaintiff after comparing the video imaging from the

  Staten Island theft to the Plaintiff being held against his will at the police station

  (¶117).

         Again, using this purported fact of “actual notice” of the misidentification,

  the Complaint attempts to plead the claims. For example:

         -Despite irrefutable notice that the person whom they had accused of theft
         was not the actual thief, SIS and Apple continued to prosecute Ousmane Bah
         for the Paramus, NJ theft, the Boston, MA theft, the Rockaway, NJ theft and
         the Cherry Hill, NJ theft (¶118).

         -[Related to the December 1, 2018 Holyoke, MA theft] Despite actual notice
         that the impostor was not the plaintiff, the SIS agents called the Holyoke
         Police and recklessly misidentified the impostor as Ousmane Bah (¶121).

         -[Related to the December 1, 2018 Holyoke, MA theft] Defendants’
         representations that the Plaintiff was the thief in Holyoke – after the New
         York arrest[s] definitively established the Plaintiff’s innocence-provides
         further evidence that these accusations were made with reckless disregard
         for the truth or falsity of their accuracy…(¶127).

  6
    SIS LP Woodruff responded to a MetrORCA bulletin received from the NYPD
  detective with an image of Mamadou Barrie requesting assistance in identifying
  the individual.
                                           17
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 22 of 30 PageID: 1253




        -After the New York arrest, both Apple and SIS were under an affirmative
        duty to immediately disclose to law enforcement officials that the
        prosecutions against the Plaintiff were without probable cause…(¶142).

        The plaintiff subpoenaed, and at the time of drafting of the Complaint was in

  possession of, a voluminous number of documents from the NYPD related to this

  arrest. None of those documents revealed any notification to SIS, which again does

  not provide loss prevention to the Staten Island store, of the arrest of the plaintiff

  or the release of the plaintiff immediately afterward. Plaintiff does however

  possess the email exchange between the NYPD Detective John Reinhold and SIS

  LP John Woodruff (SIS Bates #00323-00326, produced on June 15, 2020)(Exhibit

  “D”) that documents that not until June 12, 2019, after the initial Complaint was

  filed in the New York action, was SIS even made aware by the NYPD that an

  arrest had been made (of Ousmane Bah), let alone that Bah was released once [the

  NYPD] confirmed his identity.7



  7
    Plaintiff’s counsel references in the Complaint the affidavit submitted in support
  of SIS’s jurisdictional argument in the first Rule 12(b) motion in New York. The
  SIS Vice President, based on his accurate knowledge that SIS does not provide loss
  prevention services to Apple stores in New York City, and based on the fact that,
  in turn, no incident reports or BOLOs were generated or located related to the
  Staten Island theft, executed same in good faith. The ESI discovery however
  uncovered an email, duly and timely disclosed, between the now direct New York
  defendants, SIS LP officer John Woodruff and NYPD Det. John Reinhold
  regarding the shoplifter. The Court denied the initial motion based on the
  jurisdictional defense, with leave to renew which, of course, SIS has not done.

                                           18
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 23 of 30 PageID: 1254




        d. No “Exculpatory” Evidence was Withheld

        SIS does not own or maintain the client’s (Apple) video surveillance from

  the respective stores. Nevertheless, the allegations concerning the purported failure

  to preserve video which would have “exonerated” the plaintiff (¶56) is also

  knowingly baseless. Whether or not store videos were preserved, plaintiff is aware

  from the exchange of each Incident Report that still images from the respective

  videos for each referenced theft are attached to the respective reports and each

  show the same “impostor”, Mamadou Barrie, present in the stores. That more than

  one “thief” for a particular shoplifting incident may have been captured on

  surveillance, as the plaintiff was known to have at times worked with an

  accomplice, Boubakar Toure (¶144)(whom the plaintiff also knows), does not

  equate to more than one “impostor” (Mamadou Barrie) ever having been identified

  as Ousmane Bah by the defendants (See Exhibit “E” below).8 Each instance in the

  Complaint in which the plaintiff overtly or tacitly asserts that multiple individuals,

  with different appearances, were identified as the shoplifter (i.e. ¶143) is

  knowingly untrue.



  8
   The Incident Reports for each other plead theft in the Complaint for which SIS
  provided loss prevention services are attached herein collectively as Exhibit “E”:
  Short Hills, NJ SIS Bates #00029-00035; Boston, MA – SIS Bates #00115-00118;
  Rockaway, NJ – SIS Bates #00203-00211; Cherry Hill, NJ – SIS -Bates #00242-
  00249; Trumbull, CT - SIS Bates #00212-00216; Freehold, NJ – SIS Bates
  #00258-00267; Holyoke, MA – SIS Bates #00519-00526.
                                           19
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 24 of 30 PageID: 1255




        Indeed, the Plaintiff acknowledges and specifically plead in the New York

  SAC that the same individual, the “impostor”, Mamadou Barrie, committed the

  Boston, Connecticut and New Jersey thefts (SDNY ECF Doc. 85 ¶45) as well as

  the New York thefts (SDNY ECF Doc.85 ¶¶100,101). In this action as well, the

  plaintiff acknowledges that Barrie was the person whom SIS and Apple had

  “repeatedly” identified as Plaintiff (¶126).

        e. The Entire Narrative of the Complaint is False

        All of the above is with the backdrop of the fact that the plaintiff, Ousmane

  Bah, was friends with the impostor “Mamadou Barrie”, knew he possessed his

  learner’s permit and knew he was misidentifying himself as Ousmane Bah.

  However, Bah repeated withheld this information from the authorities, Apple and

  SIS. That disclosure would have exonerated him immediately and prevented any

  further thefts and incorrect accusations. The Complaint instead simply pleads that

  his learner’s permit “went missing” (¶13) and reads as if all misidentifications and

  the arrest and/or court appearances occurred outside of his control.

        Annexed     hereto    as   Exhibit       “F”   are   the   Facebook   Messenger

  communications (plaintiff Bates stamped # 001336-001344) between the plaintiff

  (Prince Alpha) and Mamadou Barrie (Prince Barry). Of particular note, on April

  14, 2018 the two had the following exchange regarding Mamadou Barrie’s

  possession and use of the leaner’s permit:


                                             20
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 25 of 30 PageID: 1256




        Prince Alpha [Bah]: I need my sh-t
        Prince Barry [Barrie]: I ain’t gonna lie stop talking like that
        ...
        Prince Alpha [Bah]: And I know you’ve been seeing me call u
        Prince Barry [Barrie]: you don’t even f-ck know what I went through this
        week
        Prince Barry [Barrie]: so just stop it
        Prince Barry [Barrie]: Ima give you your sh-t tonight period

  On September 12, 2018, the two discussed Barrie’s impersonation of Plaintiff:

        Prince Alpha [Bah]: You the snake and rat of the year
        Prince Alpha [Bah]: Shit going bite you back in you’re butt
        ...
        Prince Alpha [Bah]: Karma a bitch
        ...
        Prince Barry [Barrie]: What I did was messed up you have all right do be
        mad bro 100[%] don’t get me wrong 100[%]
        ...
        Prince Alpha [Bah]: You still using my sh-t
        Prince Alpha [Bah]: . . . leave me outa you’re miserable life man
        ...
        Prince Alpha [Bah]: I’m warning you
        Prince Alpha [Bah]: This is the last time
        ...
        Prince Barry [Barrie]: I already told you wassup I was wrong for what I did
        100[%] and I been stopped using your sh-t I got my own sh-t and it’s
        whatever you do what you gotta do 100[%]
        Prince Alpha [Bah]: You a liar bruh I ain’t going get into details
        Prince Alpha [Bah]: You’ll see what’s coming for you.

        Plaintiff also produced communications in the New York Action that make

  evident his knowledge or concern that Barrie had impersonated him in connection

  with the Boston Theft on May 31, 2018. Specifically, on June 9, 2018, Plaintiff

  wrote to his brother, as follows:



                                         21
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 26 of 30 PageID: 1257




        Plaintiff: Bro can you track this n**** Alieu [Barrie] down for me. He
        framed me. He went and stole 1200 worth of Apple Corp in Boston [a]nd
        put it under my name smh. I have court for some bullshit.

        Plaintiff’s Brother: I am not tracking no one. I been telling you over and
        over do not get involved in sh-t like that but you don’t listen. Last time I
        asked you why you went to NJ but u brought b.s. ass excuses. Koto been
        talking to you every day and u did not listen to him. So now you will have
        to deal with the consequences and good luck.

  (Exhibit “G”, Plaintiff Bates #1315-1316).

        Even more stunning, as stated above, the plaintiff withheld this crucial

  information from all authorities, including the NYPD Detective who he is now

  suing in the New York action, even after he was arrested. Attached as Exhibit “H”

  are the text exchanges between the plaintiff and NYPD Det. Reinhold (Plaintiff

  Bates #00509-00520) in which the plaintiff is so bold to complain that “[t]his guy

  [is] still running around free . . . trying to mess up my name” and complaining that

  “it should be easy for you guys to catch him.” None of these facts are included in

  the Complaint.

        Indeed, in response to the Requests for Admissions served in the New York

  action (Exhibit “I”), the plaintiff admitted to the following:

               -prior to the Spring of 2018 plaintiff spent time on occasion
               with Mamadou Barrie (Response No.4).

               -at one point in time plaintiff considered Mamadou Barrie his
               friend (Response No.5)




                                            22
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 27 of 30 PageID: 1258




              -In the Facebook Messenger exchanges he (Bah) is “Prince
              Alpha” and Mamadou Barrie is “Prince Barrie”. (Response
              No.6).

              -his [Facebook messenger assertion] “You still using my shit”
              is an assertion of his belief that after April 14, 2018 Mamadou
              Barrie used the original or a copy of his New York State
              temporary learner’s permit, or other identifying information, to
              falsely identify himself as plaintiff. (Response No.12).

              -By November 29, 2018 [he] knew that Mamadou Barrie had
              falsely identified himself as [plaintiff] in connection with at
              least one theft from at least one Apple store. (Response No.13).

              -As of November 29, 2018 [the NYC arrest] [he] had not
              provided the name Mamadou Barrie to law enforcement or any
              court or prosecuting agency in connection with identity theft or
              falsely identifying himself as [plaintiff].(Response No.14).

              -As of October 30, 2020 [he] had not provided the name
              Mamadou Barrie to law enforcement or any court or
              prosecuting agency in connection with identity theft or falsely
              identifying himself as [plaintiff].(Response No.15).

              -[He] discussed with NYPD Detective John Reinhold via text
              that someone was impersonating [him] but [he] did not tell
              NYPD Detective John Reinhold or any other NYPD officer via
              text or any other means that Mamadou Barrie may have been
              the person impersonating [him].(Response No.21).

              -He knew Boubakar Toure (Response No.33).

        Further, and although not a basis for this motion, the narrative of a

  “continued prosecution of the plaintiff upon SIS’s learning of the incorrect

  identify after SIS’ first court appearance for any of the thefts (LP Rakia

  Morgan on December 12, 2018 for the Cherry Hill theft)(¶¶133-136), is also


                                          23
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 28 of 30 PageID: 1259




  knowingly false, as SIS and its staff never again connected the name

  Ousmane Bah to any further thefts after December 12, 2018 and never once

  appeared in court and offered testimony accusing the plaintiff of any of the

  thefts.

                                     RELIEF SOUGHT

            This plaintiff has contributed to, or at the very least remained complicit in,

  an enormous waste of police resources and judicial resources in multiple

  jurisdictions in multiple states, and through his attorneys he now continues to

  waste judicial resources and impose litigation in bad faith in the Federal Court of

  this District (and the Southern District of New York) to pursue actions against

  corporate defendants and individuals. As stated, in an effort to assert his claims or

  to “sweeten” the story, and notwithstanding the failure of the pleading on its face,

  the plaintiff is constrained to assert facts known to be false.

            A Rule 11 violation is committed when a pleading is filed. See Cooter &

  Gell v. Hartmarx Corp., 496 U.S. 384, 395 (1990). Where, as in the present case,

  sanctions are sought by an adversary upon a motion, the sanction may direct

  payment of some or all the movant's reasonable attorneys' fees and other expenses

  incurred as a direct result of the Rule 11 violation. F.R.C.P. Rule 11(c)(4); Watson,

  supra at 665. It is respectfully requested that this Court impose the sanction of

  reimbursement for the costs and reasonable attorneys’ fees in defending this action


                                              24
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 29 of 30 PageID: 1260




  on behalf of defendants, SIS, Woodruff, and Yhap, including the costs and fees

  associated with this motion, if this motion must be filed, and in moving under Rule

  12(b)(6) to dismiss the Complaint and for any further expenses incurred in

  defending this action.

        Procedurally, Rule 11 contains a “safe harbor” provision allowing the

  offending party or attorney an opportunity to withdraw the pleading. See

  Marenbach v. City of Margate, 942 F.Supp. 2d 488, 496 (D.N.J. 2013). In

  accordance with that requirement, the instant motion was originally sent to

  plaintiff’s counsel on December 22, 2020, at least 21 days in advance of its

  original filing. A copy of the December 22, 2020 cover letter sent concurrently

  with the intended motion is annexed as Exhibit “J”. Nevertheless, the Complaint

  was not withdrawn.

        Prior to the filing of this renewed motion, but now directed to the First

  Amended Complaint, the plaintiff was sent correspondence dated May 24, 2021,

  annexed as Exhibit “K”, again providing the plaintiff 21 days advanced notice of

  the motion and providing an opportunity to withdraw the pleading. Aside from

  updating the motion to correspond with any new paragraph numbering and

  updating the procedural history, the motion is unchanged from the version

  previously sent on December 22, 2020 and then e-filed on January 12, 2021.

        The First Amended Complaint has not been withdrawn.


                                          25
Case 2:20-cv-15018-MCA-MAH Document 63 Filed 06/14/21 Page 30 of 30 PageID: 1261




                                     CONCLUSION

        For the foregoing reasons, SECURITY INDUSTRY SPECIALISTS, INC.,

  STEVEN YHAP and JOHN WOODRUFF, respectfully request that this Court

  impose sanctions it deems appropriate under Rule 11(c).

  Dated:      June 14, 2021

                                       __David Metzger__________________
                                       David L. Metzger, Esq.
                                       LEWIS JOHS AVALLONE AVILES, LLP
                                       Attorneys for Defendant
                                       SECURITY INDUSTRY SPECIALISTS,
                                       INC., JOHN WOODRUFF, STEVEN
                                       YHAP
                                       61 Broadway, Suite 2000
                                       New York, New York 10006
                                       212.233.7195
                                       dlmetzger@lewisjohs.com




                                         26
